DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "predetermined control signal" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of this Action, is it assumed that the “predetermined control signal” is the same as the “control signal” recited in Claim 1, line 7.  Claim 3 is therefore rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080218598 A1 by Harada et al. (hereinafter “Harada”) in view of US 20080239070 A1 by Westwick et al. (hereinafter “Westwick”).
Regarding Claim 1, Harada discloses an image pickup apparatus (imaging apparatus 2) comprising: an image pickup device (CCD solid-state imaging device 10; [0091-93]; Fig. 1) including a color filter array of color filters (sensor sections 11 with on-chip color filters), in which a first pixel group and a second pixel group (groups of pixels with filters of one or more colors on the surface of sections 11) including respective sensitivities that are different from each other according to characteristics of the color filters are arranged (filters transmit only light of the corresponding pixel colors; [0155]; Figs. 5-7); a reading timing control circuit (timing-signal generating unit 40 controls respective timing of functional units of CCD 10; [0092, 123]; Fig. 1) configured to control a first reading timing for a first frame (end point of the first half of the exposure period; [0164-165]; Fig. 8C) for which a configuration of the first pixel group to be read is appropriately changed according to a control signal (signal from timing-signal generating unit 40; [0092, 101]), the first frame being formed by reading the first pixel group alone (low-sensitivity signals 11(l) are recorded over the first half of the exposure period), and a second reading timing (end point of the second half of the exposure period) for a second frame formed by reading all pixels including the first pixel group and the second pixel group (high-sensitivity signals 11(h) are recorded over the second half of the exposure period.  Low- and high-sensitivity signals are recorded at the end point of the second half of the exposure period); an output control circuit configured to, based on the control by the reading timing control circuit, perform control to alternately output a first frame signal for the first frame read at the first reading timing and a second frame signal for the second frame read at the second reading timing (vertical CCDs 13 read out and immediately transfer low- and high- sensitivity signals; [0164-165]; Fig. 8C); and a frame addition circuit configured to perform frame addition processing of the first frame signal and the second frame signal controlled and outputted by the output control circuit to output an image signal for one frame (processing unit 66 combines low- and high-sensitivity signals to acquire final high-sensitivity pixel signals; [0289-290]).
Harada does not disclose a light source control signal or a light source capable or emitting a plurality of types of illuminating light.  However, Westwick discloses an endoscope video system with a 
Regarding Claim 2, Harada as modified by Westwick discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein where the color filter array includes at least a complementary color filter array (filter colors include yellow, magenta, and cyan; [0145]) and the reading timing control circuit selects subject pixels for the first pixel group to be read for the first frame (signal from timing-signal generating unit 40; [0092, 101]) in such a manner that the subject pixels can be changed between a case where the illuminating light of white light is selected as the illuminating light and a case where the illuminating light of narrow-band observation light is selected as the illuminating light (light can be adjusted independently of the charge signal by mechanical shutter 52), according to the predetermined control signal synchronized with the light source selection control signal (entrance of light Z from the subject does not change the shutter 52 setting; [0095-96]; Fig. 1).
Harada does not disclose wherein the light source is capable of emitting either illuminating light of white light or illuminating light of narrow-band observation light configured by light of one or more single colors as the illuminating light.  However, Westwick discloses the multi-mode light source 30 including an excitation light source 31 and an illumination light source 32 controlled by processor/controller 14.  Light source 31 emits excitation light having a narrow band limited by bandpass filter 34, while light source 32 can emit light covering the visible spectrum ([0034]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the light source device disclosed by Westwick with the benefit of simultaneously illuminating a sample with excitation and switched illumination light (Westwick [0034]).
Regarding Claim 3, Harada as modified by Westwick discloses the image pickup apparatus according to claim 2.  Harada further discloses a pattern of filters in red, green, and blue, which can be expanded to include a fourth color filter as well as complementary color filters in yellow, magenta, and 
Harada does not disclose white light and narrow-band observation light as the illuminating light, cyan and magenta pixels as the first pixel group during white light illumination, or only cyan pixels as the first pixel group during narrow-band light illumination.  However, Westwick discloses the multi-mode light source 30 including an excitation light source 31 and an illumination light source 32 controlled by processor/controller 14.  Light source 31 emits excitation light having a narrow band limited by bandpass filter 34, while light source 32 can emit light covering the visible spectrum ([0034]; Figs. 1, 3).  When the device is used to image a diseased tissue, green fluorescence is suppressed or omitted to obtain an image of the tissue ([0031]).  In this case, only the red and blue pixels (or cyan and magenta pixels when using the complementary filter set) are used for imaging.  
Further, the excitation light from light source 31 has a narrow-band wavelength set to illuminate the tissue in a wavelength range compatible with the fluorescent dye used in the procedure.  Specifically, light in the blue range is suitable ([0062]), and in this case only blue pixels (or cyan pixels when using the complementary filter set) are used for imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the features disclosed by Westwick with the benefit of applying light of a wavelength suitable for exciting fluorescent in a specific dye when illuminating the target tissue (Westwick [0062]).
Regarding Claim 5, Harada as modified by Westwick discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein the reading timing control circuit (timing-signal generating unit 40 controls respective timing of functional units of CCD 10; [0092, 123]; Fig. 1) controls a reading timing for the image pickup device (exposure period; [0164-165]; Fig. 8C) and selects pixels each including sensitivity raised according to the illuminating light from the light source, as the first pixel group (sensitivity level of each pixel depends on the signal charge of the sensor section 11 [0165], as input by timing-signal generating unit 40 [0123-124]).
Harada does not disclose a light source control signal or a light source capable or emitting a plurality of types of illuminating light or selecting pixels based on the illumination light.  However, 
Regarding Claim 11, Harada as modified by Westwick discloses the image pickup apparatus according to claim 1.  Harada does not disclose and endoscope.  However, Westwick discloses an endoscope comprising the image pickup apparatus (endoscope 10; [0028, 32]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the endoscope disclosed by Westwick with the benefit of providing powerful light emission and sensitive cameras for imaging fluorescence from a subject (Westwick [0027]).
Regarding Claim 12, Harada as modified by Westwick discloses the image pickup apparatus according to claim 11.  Harada does not disclose and endoscope system.  However, Westwick discloses an endoscope system comprising the endoscope (fluorescent endoscopy video system 1 including endoscope 10; [0028]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the endoscope disclosed by Westwick with the benefit of providing powerful light emission and sensitive cameras for imaging fluorescence from a subject (Westwick [0027]).

Claims 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Westwick as applied to claim 1 above, and further in view of US 20030197793 A1 by Mitsunaga et al. (hereinafter “Mitsunaga”).
Regarding Claim 4, Harada as modified by Westwick discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein in the image pickup device, 2-pixel sharing pixels are arranged (2 plural vertical CCDs 13 shared to create a unit cell as shown in Fig. 2; [0114-116]).

Regarding Claim 6, Harada as modified by Westwick discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein: the color filters included in the image pickup device include G filters configured to transmit a wavelength band of green light, R filters configured to transmit a wavelength band of red light, B filters configured to transmit a wavelength band of blue light, and Cy filters configured to transmit wavelength bands of green light and blue light (G, R, B, and Cy filters, where each filter transmits only the light of the pixel; [0145, 155]; Figs. 5-7); and the filters are arranged with a pitch of two pixels in vertical and horizontal directions, respectively (color pattern as shown in Fig. 6 includes a repeating pattern of a two-by-two pixel grid in the horizontal and vertical directions where color filters are applied independently of the sensitivity level; [0145]).
Harada does not disclose the G, R, B, and Cy filters arranged in the same pattern.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where standard colors (R, G, and B) can be combined with complementary colors (Y, C, and M).  One example of such a combination is shown by the pattern in Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]). 
Regarding Claim 7, Harada as modified by Westwick and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); each of the R filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged (R filter is below the G filter in Fig. 6); and each of the B filters is arranged 
Harada does not disclose each of the Cy filters is arranged on a pixel to a right of the pixel with the relevant R filter arranged.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where a C filter is fixed in the lower right corner with respect to a G filter as shown by the pattern in Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]). 
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and combining standard and complementary color filters to create additional filter patterns.  This technique is applicable to the device disclosed by Harada and would result in achieving the “improvement” of the claimed invention.  One of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 8, Harada as modified by Westwick and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); and each of the R filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged (R filter is below the G filter in Fig. 6). 
Harada does not disclose each of the Cy filters is arranged on a pixel to a right of the pixel with the relevant G filter arranged; and each of the B filters is arranged on a pixel to a right of the predetermined pixel with the relevant R filter arranged.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where a C filter is to the right of a G filter as shown by the pattern in Fig. 10 and a B filter is to the right of an R filter as shown by the pattern of Fig. 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and combining standard and complementary color filters to create additional filter patterns.  This technique is applicable to the device disclosed by Harada and would result in achieving the “improvement” of the claimed invention.  One of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 9, Harada as modified by Westwick and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); each of the B filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged (B filter is below the G filter in Fig. 5); and each of the R filters is arranged on a pixel to a right of the predetermined pixel with the relevant G filter arranged (R filter is to the right of the G filter in Fig. 5); 
Harada does not disclose each of the Cy filters is arranged on a pixel to a right of the pixel with the relevant B filter arranged. However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where a C filter is fixed in the lower right corner with respect to a G filter as shown by the pattern in Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]).
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and 
Regarding Claim 10, Harada as modified by Westwick and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); each of the R filters is arranged on a pixel to a right of the predetermined pixel with the relevant G filter arranged (R filter is to the right of the G filter in Fig. 5); and each of the B filters is arranged on a pixel to a right of the pixel with the relevant Cy filter arranged (B filter is fixed in the lower right corner with respect to the G filter as shown in Fig. 5).
Harada does not disclose each of the Cy filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged.  However, Westwick discloses an endoscope video system with a filter arrangement where a C filter is below a G filter as shown by the pattern in Figs. 5A, 6A.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Westwick with the benefit of reading and processing information from the image fields to produce corresponding images on a pixel-by-pixel basis (Westwick [0010]).  
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and combining standard and complementary color filters.  Westwick discloses a technique of arranging color filters to create additional filter patterns.  These techniques are applicable to the device disclosed by Harada and would result in achieving the “improvement” of the claimed invention.  One of ordinary skill in the art would have been capable of applying these known techniques to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070145233 A1
US 20130120623 A1
US 20030169354 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795